
	
		II
		112th CONGRESS
		2d Session
		S. 2511
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on certain
		  forged ring gear components and certain other parts of crankshafts and
		  connecting rods. 
	
	
		1.Certain forged ring gear components and
			 certain other parts of crankshafts and connecting rods
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Forged ring gear components between 12 and 25 inches in outer
						diameter and other parts of crankshafts and connecting rods, of iron or steel
						(provided for in subheading 7326.19.00)1.5%No
						changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
